Citation Nr: 1017011	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  05-37 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an effective date prior to March 17, 2000, 
for the grant of service connection for bilateral spontaneous 
pneumothorax, claimed as collapsed lung.  

2.  Entitlement to an initial higher rating for bilateral 
spontaneous pneumothorax, claimed as collapsed lung, 
currently rated as 60 percent disabling. 


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from July 1962 to July 
1966.
 
The issue of entitlement to an earlier effective date comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a December 2007 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in January 2008, a statement of the 
case was issued in September 2009, and a substantive appeal 
was received in October 2009.  

Further, the issue of entitlement to an initial higher rating 
comes before the Board on appeal from an April 2004 rating 
decision by the RO, which granted service connection for 
bilateral spontaneous pneumothorax, effective March 17, 2000.  
A notice of disagreement was received in November 2004, a 
statement of the case was issued in November 2005, and a 
substantive appeal was received in November 2005.  

The Board observes that in a September 2004 rating decision, 
the RO granted entitlement to a total disability evaluation 
based on individual unemployability due to a service-
connected disability (TDIU), effective March 17, 2000.  
However, subsequently, despite the full grant, it appears 
that the Veteran continued to raise a claim for TDIU and in 
February 2008, the RO issued a notice under the Veterans 
Claims Assistance Act of 2000 informing the Veteran of the 
information and evidence needed to substantiate a claim for 
TDIU.  Nevertheless, as the Veteran has been granted the full 
benefit, further action with respect to this matter is not 
necessary.  

The record appears to raise a claim for service connection 
for sleep apnea.  However, the RO has not developed and 
adjudicated this issue.  As this issue is not properly before 
the Board, it is referred back to the RO for necessary 
action. 

The issue of entitlement to an initial higher rating for 
bilateral spontaneous pneumothorax is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  The April 2004 rating decision granted service connection 
for bilateral spontaneous pneumothorax, effective March 17, 
2000, the date of the original claim; the Veteran did not 
initiate an appeal from this decision with respect to the 
effective date assigned.    

2.  In March 2007, the Veteran filed a claim for an effective 
date prior to March 17, 2000, for the grant of service 
connection for bilateral spontaneous pneumothorax.


CONCLUSIONS OF LAW

1.  The April 2004 rating decision is final with respect to 
the effective date assigned.  38 U.S.C.A. § 7105 (West 2002).

2.  In light of the finality of the April 2004 rating 
decision, consideration of entitlement to an effective date 
prior to March 17, 2000, for the grant of service connection 
for bilateral spontaneous pneumothorax, as a free-standing 
claim is legally precluded.  38 U.S.C.A. § 7105 (West 2002); 
Rudd v. Nicholson, 20 Vet.App. 296 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000
 
Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a), provides, among other things, for notice and 
assistance to claimants under certain circumstances.  
Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. 
S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet.App. at 132 (VCAA not applicable to a claim for 
nonservice-connected pension when the claimant did not serve 
on active duty during a period of war); Smith (Claudus) v. 
Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal 
statute that prohibited payment of interest on past due 
benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law 
is dispositive in the instant claim, the VCAA is not 
applicable.  Nevertheless, the Board observes that in October 
2007, the RO did send notice to the Veteran in compliance 
with the VCAA. 

Analysis

The present appeal involves the issue of entitlement to an 
effective date prior to March 17, 2000, for the grant of 
service connection for bilateral spontaneous pneumothorax.  
The statutory and regulatory guidelines for the determination 
of an effective date of an award of disability compensation 
are set forth in 38 U.S.C.A.  § 5110 and 38 C.F.R. § 3.400.  
The effective date of an evaluation and an award of 
compensation based on an original claim, a claim reopened 
after a final disallowance, or a claim for increase will be 
the date the claim was received or the date entitlement 
arose, whichever is later.  See 38 C.F.R. § 3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

The Veteran filed an original claim for service connection on 
March 17, 2000.  Service connection was granted in the April 
2004 rating decision, effective the date of the original 
claim, March 17, 2000.  The Veteran filed a notice of 
disagreement with respect to the rating assigned in November 
2004.  He specifically requested a 100 percent disability 
rating.  However, the notice of disagreement did not express 
dissatisfaction or disagreement with the effective date 
assigned.  38 C.F.R. § 20.201.  Thus, the RO's April 2004 
rating decision is final with respect to the effective date 
assigned.  38 U.S.C.A. § 7105.  Subsequently, in March 2007, 
the Veteran filed a claim seeking an earlier effective date. 

The Board observes that the Court has acknowledged that there 
are two ways to overcome the finality of a prior decision 
assigning an effective date: either by showing new and 
material evidence or clear and unmistakable error.  Rudd v. 
Nicholson, 20 Vet.App. 296 (2006).

However, with regard to a new and material evidence analysis 
in an earlier effective date claim, such an analysis could 
not bring about an earlier effective date since the proper 
effective date of an award based on a claim to reopen could 
be no earlier than the date on which the request to reopen 
was received.  Again, the Veteran filed a claim for an 
earlier effective date in March 2007.  Thus, a new and 
material evidence analysis would clearly be of no benefit to 
the Veteran in this case in light of the April 2004 final 
rating decision and the March 2007 claim to reopen.  
Moreover, clear and unmistakable evidence has not been 
alleged by the Veteran with respect to the April 2004 rating 
decision.  

Significantly, even though a free-standing claim for an 
earlier effective date is not allowed, the Board observes 
that the Veteran filed a formal application for compensation, 
which was date-stamped as received by the RO on March 17, 
2000.  There are no submissions by the Veteran in the file 
prior to the March 17, 2000 application, with the exception 
of copies of a DD 214, marriage certificate and birth 
certificate, which appeared to have been filed in connection 
with education benefits.  Importantly, in numerous statements 
of record, the Veteran has clearly acknowledged that he filed 
his original claim in March 2000, and has never claimed that 
he filed a claim any earlier.  In sum, there is no evidence 
that indicates any intent on the part of the Veteran to apply 
for compensation prior to March 17, 2000.  38 C.F.R. 
§ 3.155(a).      

In conclusion, there can be no freestanding claim for an 
earlier effective date because to allow such a claim would be 
contrary to the principle of finality set forth in 38 
U.S.C.A. § 7104.  Thus, the finality of the April 2004 
decision precludes an attempt to claim an earlier effective 
date for grant of service connection.  Thus, an effective 
date prior March 17, 2000 is not warranted.  The Board may 
not grant a benefit that the appellant is not eligible to 
receive under statutory law.  See Davenport v. Principi, 16 
Vet.App. 522 (2002); Harvey v. Brown, 6 Vet.App. 416 (1994).  
In other words, Congress enacts federal laws authorizing 
monetary benefits, and, unless an individual meets all of the 
requirements of a particular law, he or she is not entitled 
to the benefit; and the benefit cannot be awarded, regardless 
of the circumstances.  See Sabonis v. Brown, 6 Vet.App. 426 
(1994).  


ORDER

Entitlement to an effective date prior to March 17, 2000, for 
the grant of service connection for bilateral spontaneous 
pneumothorax, is not warranted.  To that extent, the appeal 
is denied. 


REMAND

The present appeal also includes the issue of entitlement to 
an initial higher rating for bilateral spontaneous 
pneumothorax.  The most recent supplemental statement of the 
case with respect to this issue was issued by the RO in May 
2007.  However, additional evidence pertaining to the issue 
on appeal, including Social Security Administration (SSA) 
records has been received since the May 2007 supplemental 
statement of the case.  The appellate scheme set forth in 38 
U.S.C.A. § 7104(a) (West 2002) contemplates that all evidence 
will first be reviewed at the RO so as not to deprive the 
claimant of an opportunity to prevail with his claim at that 
level.  See generally Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When 
the agency of original jurisdiction receives evidence 
relevant to a claim properly before it that is not 
duplicative of evidence already discussed in the statement of 
the case or a supplemental statement of the case, it must 
prepare a supplemental statement of the case reviewing that 
evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence 
is received prior to the transfer of a case to the Board a 
supplemental statement of the case must be furnished to the 
veteran, and his or her representative, if any, as provided 
in 38 C.F.R. § 19.31 unless the additional evidence is 
duplicative or not relevant to the issue on appeal.  38 
C.F.R. § 19.37(a).  There is no legal authority for a 
claimant to waive, or the RO to suspend, this requirement.  
38 C.F.R. § 20.1304(c).  Accordingly, this issue must be 
returned to the RO for review of the additional evidence.   

Further, in February 2008, the Veteran indicated that he was 
receiving ongoing treatment for his bilateral spontaneous 
pneumothorax at the VA.  However, the most recent VA 
treatment records associated with the claims file are from 
March 2007.  As VA medical records are constructively of 
record and must be obtained, the RO should obtain VA 
treatment records from March 2007 to the present.  See 
38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 611 (1992).   

Lastly, the Veteran was scheduled for a VA examination in 
February 2008.  However, the Veteran failed to report and has 
not provided any reasons for this failure.  Nevertheless, 
given the need to remand this issue for other matters, for 
the benefit of the Veteran, the Board finds that another VA 
examination should be scheduled to determine the severity of 
the Veteran's bilateral spontaneous pneumothorax.  

The Board stresses to the Veteran, that while VA has a duty 
to assist the Veteran in the development of his claim, the 
Veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet.App. 190 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken 
to obtain copies of all VA treatment 
records from March 2007 to the present. 

2.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the severity of his bilateral 
spontaneous pneumothorax.  The claims 
folder should be made available to the 
examiner for review.  All necessary tests 
should be conducted to allow for rating 
under the General Rating Formula for 
Restrictive Lung Disease.  38 C.F.R. 
§ 4.97.  

3.  Thereafter, the issue on appeal 
should be
readjudicated.  The RO should 
specifically review all the evidence 
received since the May 2007 supplemental 
statement of the case.  If the benefit 
sought on appeal is not granted, the 
Veteran should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


